Citation Nr: 0905224	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-28 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a mid-back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The Veteran testified 
before a Decision Review Officer (DRO) in November 2005 and 
the undersigned Veterans Law Judge in July 2006; transcripts 
of both hearings are associated with the claims file.

The issue before the Board today was remanded in July 2007 
for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was substantial 
compliance with its remand; thus, it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The competent and credible evidence fails to show that a 
chronic left knee disorder, including arthritis, manifested 
during the Veteran's active duty service or within one year 
of service separation; any current left knee disorder is not 
otherwise shown to be related to the Veteran's active duty.

2.  The competent and credible evidence fails to show that a 
chronic mid-back disorder, including arthritis, manifested 
during the Veteran's active duty service or within one year 
of service separation; any current mid-back disorder is not 
otherwise shown to be related to the Veteran's active duty.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2008).

2.  A mid-back disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims decided herein.  Letters sent to the 
Veteran in July 2005 August 2007 expressly told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in February 2004, July 2005, and August 
2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein.  They also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the August 2007 letter notified 
the Veteran of what evidence was needed to establish a 
disability rating and an effective date for an award of 
benefits if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  

The February 2004 letter was sent to the Veteran prior to the 
November 2004 rating decision.  The VCAA notice with respect 
to the elements addressed in this letter was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA notice in accordance with Dingess, however, was sent 
after the initial adjudication of the Veteran's claims.  
Nevertheless, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the August 
2007 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an August 2008 supplemental statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board concludes that all notices 
required by the VCAA and implementing regulations were 
furnished to the Veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

As discussed in the Board's July 2007 decision, the RO made 
numerous attempts to obtain a complete copy of the Veteran's 
service treatment records.  However, some records were never 
received.  A formal finding of unavailability was made in 
June 2005.  Where a veteran's service records have been 
destroyed or lost, the VA is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim.  See Dixon v. Derwinski, 3 
Vet. App. 261 (1992).  Statements made by the Veteran and his 
accredited representative at the July 2006 Board hearing 
reflects that the Veteran was aware of the unavailability of 
his complete service file.  Furthermore, the RO sent the 
Veteran letters in February 2004, June 2005, and August 2007 
requesting that he provide any copies of his service 
treatment records and/or any documents that might substitute 
for service treatment records.  The Veteran was notified of 
what "alternative" types of evidence, including witness or 
"buddy" statements, might aid in substantiating his claims 
for service connection.  

The Board acknowledges that its July 2007 remand directives 
requested that the agency of original jurisdiction (AOJ) 
"inform [the Veteran] that appropriate requests were made to 
locate his complete service medical records and that not all 
records were obtained." An August 2007 letter sent to the 
Veteran notified him that the VA had "requested service 
medical records from the service department."  He was also 
informed that "[t]hese records will help us determine how 
your claimed disabilities are connected to your military 
service.  You do not need to contact the service department 
yourself.  If you have military medical records already in 
your possession, please submit them."  

Although the Veteran was not explicitly told that his 
complete service record was unavailable for review, the Board 
finds that there was substantial compliance with its July 
2007 remand directives because the Veteran was notified of 
the need to submit any copies of his service treatment 
records and/or alternative evidence.  See Stegall, supra.  
Furthermore, as noted above, the Veteran was already aware of 
the unavailability of his records.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (VA may demonstrate that an 
error was not prejudicial to a claimant by showing that the 
claimant had actual knowledge of the required notice).  Thus, 
further remanding this appeal for more specific notice would 
only unnecessarily delay this appeal with no obvious benefit 
flowing to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
a veteran are to be avoided).

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of his claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2008).  The VA has a heightened obligation to 
assist a veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without service records.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service treatment records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  

The Veteran, on his VA Form 21-526, provided details 
regarding in-service treatment for his claimed disorders.  
Normally, VA would make appropriate requests for these 
records; however, in the present case, the Veteran submitted 
copies of the relevant service treatment records himself.  
Thus, no further development was needed.  The Veteran also 
noted a 1987 left knee injury at a number of his VA 
examinations.  However, despite being told on multiple 
occasions that it was his responsibility to notify VA if 
there was outstanding evidence pertinent to his claim and 
that he must provide sufficient information for VA to request 
such records, at no time did the Veteran provide sufficient 
detail for VA to complete a search for these clinical 
records.  The Board notes that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Absent additional information from the Veteran, the Board 
concludes that the VA has fulfilled its duty to assist the 
Veteran with respect to these potentially relevant service 
records.  Therefore, no remand is necessary.  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  Finally, the VA afforded multiple examinations 
to the Veteran regarding his claims on appeal; etiological 
opinions were requested in conjunction with these 
examinations.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. Left Knee Disorder

The Veteran is claiming entitlement to service connection for 
a left knee disorder as due to military service.  Throughout 
this appeal, the Veteran has asserted that he injured his 
left knee during service when he pulled a refueling hose from 
a fueling truck and was jerked off his feet.  

Initially, the Board observes that the Veteran indicated on 
multiple occasions that he injured his left knee prior to his 
entrance to active duty service.  VA law provides that a 
veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

In the present case, the Veteran's May 1984 entrance 
examination notes a history of possible fractured patella; 
clinical examination of the lower extremities, including the 
left knee, was normal.  The Veteran testified that he did not 
require a waiver for his left knee to join the Armed Forces, 
and that at the time of induction his left knee was not 
causing him problems.  In the absence of clear and 
unmistakable evidence establishing a preexisting left knee 
disorder, the Board concludes that the presumption of 
soundness attaches.  See 38 C.F.R. § 3.304(b)(1) (a history 
of preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions).  Thus, the Veteran's left knee claim is one for 
service connection.  See Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).  

The Veteran's complete service treatment records are not 
available for the Board's review.  Nevertheless, the Veteran 
submitted copies of service treatment records in support of 
his claim which show that he was see in April 1993 for 
"intermittent left knee pain."  See Primary Care Clinic 
Treatment Record dated April 12, 1993.  Radiographic testing 
revealed possible effusion.  The diagnosis provided was 
"left knee <illegible>."  The Veteran did not submit any 
additional service treatment records showing further 
complaints and/or treatment.  Unfortunately, one complaint of 
left knee pain during service with no competent evidence of a 
diagnosed chronic left knee disorder is insufficient evidence 
upon which to award service connection pursuant to 38 C.F.R. 
§ 3.303(a).  In this regard, in-service injury, alone, is not 
sufficient upon which to award service connection.  Rather, 
there must be a chronic disability resulting from that 
injury.  

Similarly, the lack of competent evidence of a left knee 
disorder or chronic complaints shortly after service weighs 
against awarding service connection on the basis of a showing 
of continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  The Board acknowledges that the Veteran is 
competent to report a history of left knee pain since 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses).   However, his lay statements are not 
competent evidence of a diagnosed disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is not 
competent to provide evidence regarding a diagnosis or 
etiology).  

The Veteran asserts that he did not seek treatment for left 
knee problems following separation from active duty service 
because he does not like physicians.  However, the Board 
finds that the lack of evidence of contemporaneous complaints 
and treatment for a chronic left knee disorder following 
service weighs heavily against his claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Furthermore, the Board finds the Veteran's lay assertions of 
continuity of symptomatology since service lack credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board must address a 
veteran's lay assertions).  

In assessing the Veteran's credibility, the Board considered 
the numerous conflicting statements in the record regarding 
the onset and history of his current left knee pain.  For 
example, the Veteran noted on his January 2004 claim that he 
first injured his left knee in April 1993 in an incident with 
a refueling hose in which his left knee was jerked forward 
and then backward.  While there is evidence of treatment for 
left knee complaints in April 1993, the Board finds it 
notable that there is no mention of any "deceleration" 
injury as described by the Veteran.  Similarly, some of the 
Veteran's statements during this appeal suggest that he has 
experienced left knee problems since 1987, and not 1993.  See 
VA Examination Reports dated in March 2004 and July 2008.  
The Board finds these inconsistencies cast significant doubt 
on the accuracy of the Veteran's reported history of pain 
since service.  Finally, a July 2008 VA examiner indicated 
that radiographic evidence of "very minimal degenerative 
changes" was inconsistent with the Veteran's contention of a 
continuous history of pain.  Specifically, the examiner 
explained that one would expect there to be significant 
degenerative changes after so many years of pain based on an 
old injury.  

Viewing the above evidence in light of the ten-year gap in 
the evidentiary record between service and the Veteran's 
first mention of left knee problems (namely, his claim for 
compensation), the Board concludes that the preponderance of 
the evidence weighs against his lay statements that his left 
knee pain has persisted since service.  Absent any competent 
evidence of a chronic left knee disorder during service or 
competent evidence of a left knee injury or disorder during 
service with credible evidence of continuity of 
symptomatology since service, the Board must consider whether 
there is competent evidence that a currently manifested left 
knee disorder is related to service.  See 38 C.F.R. § 
3.303(d).  As noted above, the Veteran is not competent to 
provide evidence regarding the etiology of a disability.  
Espiritu, supra.  Moreover, the Board must rely on the 
competent medical evidence of record.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not free 
to substitute its own judgment for that of an expert).

In the present case, there is no competent medical evidence 
which indicates that the Veteran's current left knee 
problems, variously diagnosed as left knee musculoligamentous 
strain and degenerative joint disease, are due to his active 
military service.  There is also no competent evidence of 
record indicating that any arthritis manifested within one 
year of service separation; as such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008) 
(certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service).  

Finally, despite the Veteran's lay assertions that his left 
knee problems are related to service, a March 2004 VA 
examiner opined that any current left knee disorder is "less 
likely" than not etiologically related to service.  The 
examiner cited the absence of medical care and the Veteran's 
apparent exaggeration of his symptomatology as rationale for 
the opinion provided.  Similarly, a July 2008 VA examiner 
found that it would require speculation to relate the 
Veteran's current left knee problems to service in light of 
the fifteen-year absence of treatment and the fact that 
radiographic evidence demonstrated only "very minimal 
degenerative changes."  As discussed above, the examiner 
explained that one would expect there to be significant 
changes after so many years of pain based on an old injury.  

The Board observes that both the March 2004 and July 2008 VA 
opinions were based on a review of the claims file, including 
all available service treatment records, as well as an 
interview with and examination of the Veteran.  Furthermore, 
both examiners provide a rationale for their opinions that is 
based on medical principles and the objective evidence of 
record.  Under these circumstances, the Board will afford 
significant probative value to these medical opinions.  See 
Nieves-Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 
1, 2008).

The Board acknowledges the Veteran's contention that he has a 
current left knee disorder beginning in service.  However, 
with consideration of the lack of evidence of chronic 
complaints or a diagnosis of a chronic left knee disorder 
during service, the length of time following service prior to 
a recorded diagnosis, the March 2004 and July 2008 VA 
examination reports, and the lack of any medical opinion 
suggesting a causal link to the Veteran's service, the Board 
finds that the preponderance of the evidence is against his 
claim of service connection for a left knee disorder.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Mid-Back Disorder

The Veteran is claiming entitlement to service connection for 
a mid-back disorder as due to military service.  He testified 
that he injured his mid-back during service when he picked up 
a case of soda.  The Veteran also asserts that years of 
pulling the refueling hose negatively impacted his back.  
See, e.g., VA Form 21-526 received January 15, 2004.

In support of his claim, the Veteran submitted copies of 
service treatment records which show treatment for back 
complaints during service.  The first complaints were in 
February 1993 when the Veteran complained of middle back pain 
which he related to lifting a case of soda.  A history of no 
prior back problems was noted.  The diagnosis provided in the 
service treatment record is musculoskeletal spasm, mid-back.  
The Veteran was seen approximately one year later, in May 
1994, for a three-day history of increasing mid-back pain 
with no known trauma.  See Primary Care Clinic Treatment 
Record dated May 16, 1994.  The assessment was mechanical 
mid/low back pain.  The Veteran underwent a physical therapy 
consultation in conjunction with his May 1994 complaints.  He 
was eventually reevaluated on May 31, 1994.  At such time he 
no longer complained of any back pain; the assessment was 
resolved back pain.  

The above evidence fails to demonstrate that the Veteran was 
diagnosed with a chronic mid-back disorder during service.  
Rather, it appears that he experienced two isolated incidents 
of back pain which resolved shortly thereafter.  While the 
absence of a chronic disorder in-service is not dispositive 
of the Veteran's claim, it does weigh against awarding 
service connection for a current mid-back disorder.  In this 
regard, in-service injury, alone, is not sufficient upon 
which to award service connection.  Rather, there must be a 
chronic disability resulting from that injury.  

As with the Veteran's left knee, there is a lack of competent 
medical evidence of chronic complaints, diagnosis, or 
treatment for a mid-back disorder following the Veteran's 
separation from service.  And while the Veteran is competent 
to report a history of mid-back pain since service, see 
Layno, supra, the Board finds these statements lack 
credibility.  See Hayes, supra; Buchanan, supra.  

The Board acknowledges that there is no evidence of 
inconsistencies in the Veteran's history of mid-back problems 
as there was with his claimed left knee disorder.  
Nevertheless, the Board finds that there is sufficient 
evidence to cast doubt on the Veteran's lay assertions of 
continued mid-back problems since service.  Perhaps most 
notable is the July 2008 VA examination report which 
indicates that the radiographic evidence of only "very 
minimal degenerative changes" is surprising in light of the 
Veteran's subjective history of severe complaints since 
service.  Similarly, the supposed severity of the Veteran's 
complaints would appear to the Board to be inconsistent with 
a reasonable person's decision not to seek treatment, even 
with consideration of an aversion to physicians.  Finally, 
the significant fifteen-year gap in time between service and 
the first recorded complaints tends to constitute negative 
evidence that weighs against the Veteran's claim (as well as 
against the credibility of his statements regarding 
continuity of symptomatology).  See Maxson, supra; see also 
Forshey, supra.  

In the absence of any competent evidence of a chronic mid-
back disorder during service or competent evidence of a mid-
back injury or disorder during service with credible evidence 
of continuity of symptomatology since service, the Board must 
consider whether there is competent evidence that a currently 
manifested mid-back disorder is related to service.  See 38 
C.F.R. § 3.303(d).  As noted above, the Veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  Espiritu, supra.  Rather, the Board must rely on 
the competent medical evidence of record.  See Colvin, supra.

As above, there is no competent medical evidence indicating 
that any current mid-back problems, variously diagnosed as 
mechanical back (thoracolumbar) strain and degenerative joint 
disease, are due to his active military service.  There is 
also no competent evidence of record indicating that any 
arthritis manifested within one year of service separation; 
as such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  

In addition to a lack of competent evidence indicating a 
positive nexus to service, the record contains negative 
medical opinions in March 2004 and July 2008 VA examination 
reports.  Pertinent to this appeal, the July 2008 VA examiner 
opined that it would require speculation to relate the 
Veteran's current mid-back problems to service in light of 
evidence that the Veteran's in-service complaints resolved 
during service, the fifteen-year absence of treatment, and 
the fact that radiographic evidence demonstrated only "very 
minimal degenerative changes."  The examiner noted that the 
latter evidence especially "clouds the origins" of the 
Veteran's mid-back disorder and indicated that the Veteran's 
current problems might also be due to the natural progression 
of disease with age.  The July 2008 VA opinion reflects the 
application of sound medical principles and knowledge to a 
complete medical and lay history of the Veteran's mid-back 
problems.  The opinion provided is thoroughly explained and 
cites objective as well as subjective evidence in discussing 
its bases.  Under these circumstances, the Board will afford 
it significant probative value as to the issue of whether 
there is a nexus between the Veteran's current mid-back 
disorder and his active duty service.  See Nieves-Rodriguez, 
supra.

The Board acknowledges the Veteran's contention that he has a 
current mid-back disorder beginning in service.  However, 
with consideration of the lack of credible evidence of 
chronic complaints or a competent diagnosis of a chronic mid-
back disorder during service, the length of time following 
service prior to a recorded diagnosis, the July 2008 VA 
examination report, and the lack of any medical opinion 
suggesting a causal link to the Veteran's service, the Board 
finds that the preponderance of the evidence is against his 
claim of service connection for a mid-back disorder.  
Consequently, the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a mid-back disorder is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


